Citation Nr: 0410790	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-18 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of a Regional Office 
of the Department of Veterans Affairs, which denied the veteran 
service connection for arthritis of the knees.  He responded with 
a December 2002 Notice of Disagreement, and was sent a May 2003 
Statement of the Case.  He then filed a July 2003 VA Form 9, 
perfecting his appeal of this issue.  The veteran originally 
requested a personal hearing at the RO before a member of the 
Board; however, he subsequently amended his request to obtain a 
local hearing before a RO hearing officer, in lieu of a Board 
hearing.  A RO hearing was held in August 2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the duty to notify 
has been satisfied.  

2.  In January 1946, a Regional Office of the Department of 
Veterans Affairs denied entitlement to service connection for 
arthritis of multiple joints; the veteran did not appeal this 
determination.

3.  The evidence submitted since the January 1946 denial of the 
veteran's claim for service connection for arthritis of multiple 
joints is neither cumulative nor redundant of evidence already 
considered, and raises a reasonable possibility of substantiating 
the claim.  

4.  Credible evidence of a medical nexus between any in-service 
disease or injury of the knees and a current knee disability has 
not been presented; degenerative joint disease of the knees is not 
shown to be causally related to any incident of military service, 
nor was is manifest to a compensable degree within a year 
thereafter.  


CONCLUSIONS OF LAW

1.  The RO's January 1946 decision that denied service connection 
for arthritis of multiple joints is final; this claim for service 
connection may only be reopened based on the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2003).  

2.  Evidence submitted since the RO's 1946 rating decision is new 
and material with respect to the claim for service connection for 
a bilateral knee disability, and the claim for that benefit is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a) (2003). 

3.  Entitlement to service connection for a bilateral knee 
disability, claimed as arthritis, is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-grounded 
claim.  The law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  There are also new notification 
provisions contained in this law which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  Regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the claims 
on appeal in light of the above-noted change in the law, and the 
requirements of the new law and regulations have been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
By virtue of the May 2003 Statement of the Case, the December 2003 
Supplemental Statement of the Case, and September 2002 RO letter 
to the veteran notifying him of the VCAA, he has been advised of 
the laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA would 
attempt to obtain.  VA medical treatment records from the VA 
medical center in Jackson, MS, have been obtained.  Private 
medical records have been obtained from S.T., M.D., S.R., M.D., 
J.G., M.D., and Rush Hospital.  The veteran has also submitted lay 
statements from friends and fellow soldiers.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  Finally, 
the veteran has been afforded a recent VA orthopedic examination.  
For these reasons, his appeal is ready to be considered on the 
merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), in which the Circuit Court held that VA 
cannot deny a claim without giving the claimant one year to submit 
the requested evidence or information.  Subsequently, the Veterans 
Benefits Act of 2003 was signed into law in December 2003.  This 
law authorizes the VA to make a decision on a claim before the 
expiration of the period during which the veteran may submit any 
additional evidence necessary to substantiate his claim.  This 
change was made effective from November 9, 2000.  Veterans 
Benefits Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 
16, 2003).  In the present case, the appellant was first sent a 
letter in September 2002 detailing the evidence that was necessary 
to substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, and he 
in fact has done so; the veteran also wrote in a May 2003 
statement "I have no further evidence to submit."  Therefore, 
there is no indication that further delaying adjudication of the 
appellant's appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi [17 Vet. 
App. 412 (2004)], in which the Court held that 38 U.S.C.A. § 
5103(a) requires the VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  In the 
present case, the RO initially considered the claim on appeal in 
November 2002, subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  However, prior to 
that initial decision and the passage of the VCAA, the RO provided 
notice to the veteran, by September 2002 letter, of the evidence 
that he must supply and the evidence that the VA would attempt to 
obtain, as has already been discussed above.  Therefore, the Board 
finds no evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the VCAA).  

I. New and material evidence - Bilateral knee disability

The veteran seeks to reopen his claim for service connection for a 
bilateral knee disability, claimed as arthritis.  Entitlement to 
service connection for arthritis of multiple joints was denied by 
the RO within January 1946 rating decision.  The veteran was duly 
notified of this decision the following month, and did not 
initiate a timely appeal of this determination; therefore, they 
are final.  38 U.S.C.A. § 7104 (West 2002).  

In considering the veteran's claim in November 2002, the RO again 
considered the claim on the merits, without a preliminary 
determination as to whether new and material evidence had been 
submitted.  In any such case, the Board is not bound by the RO's 
analysis of a claim, and indeed, must make a preliminary decision 
that new and material evidence has been presented before 
addressing the merits of the claim, as this step represents a 
mandatory jurisdictional requirement under 38 U.S.C.A. §§ 5108 and 
7104 (West 2002).  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
[citing Barnett v. Brown, 8 Vet. App. 1, 4, aff'd 83 F.3d 1380 
(Fed. Cir. 1996)].  Thus, the veteran's claim for service 
connection for a arthritis of the knees must first be subject to 
scrutiny under 38 U.S.C.A. § 5108 (West 2002) and 38 C.F.R. § 
3.156 (2003); only if these legal requirements are met may it be 
considered on the merits.  

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For claims received 
subsequent to August 29, 2001, as is the case here, new and 
material evidence means evidence that, by itself or when 
considered with evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2003).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received since 
the last final disallowance of the appellant's claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed 
credible for the purposes of reopening the appellant's claim, 
unless it is inherently false or untrue, or if it is in the nature 
of a statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In support of his application to reopen his claim for service 
connection for a bilateral knee disability, the veteran has 
submitted lay statements from fellow veterans.  For the reasons to 
be discussed below, at least some of this evidence is new and 
material, and his application to reopen is granted.  

When the veteran's claim was initially denied by the VA in 1946, 
the RO found no evidence that arthritis was incurred during 
military training.  Subsequently, the veteran has submitted 
statements from T.W., F.M.E., and C.B., all of whom served with 
him on active duty.  They confirmed that the veteran experienced 
bilateral knee pain during his military service, and frequently 
had to "fall out" during marches and other physical activity.  

The Board notes first that these statements from his fellow 
soldiers are new, in that they were not of record at the time of 
the initial 1946 denial.  Additionally, they are not cumulative 
and redundant of evidence already of record, as they offer 
evidence not otherwise received regarding onset of a disability of 
the knees during service.  

When the VA initially denied the veteran's claim in January 1946, 
it found that no arthritis of the knees had been incurred during 
active duty.  Because these lay statements confirming the 
veteran's knee pain during military service establish possible 
onset of a bilateral knee disability during active duty, they are 
material, as they relate to an unestablished fact necessary to 
substantiate the claim.  Additionally, this evidence, when 
considered with the veteran's VA and private medical records, 
which reflect treatment for a bilateral knee disability subsequent 
to service, raises a reasonable possibility of substantiating the 
claim at issue.  The claim is reopened.


II. Service connection - Bilateral knee disability

As is discussed above, the veteran's claim for service connection 
for a bilateral knee disability has been reopened by the Board.  
Generally, such an action requires remand to the RO, the agency of 
original jurisdiction, for initial consideration of the veteran's 
reopened claim on the merits.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  However, in the November 2002 rating action and all 
subsequent actions, the RO has considered the veteran's claim on 
the merits, in light of all evidence of record.  Therefore, 
because the RO has already considered the veteran's claim on the 
merits, no prejudice to the veteran results from the Board doing 
the same at this time.  

The veteran seeks service connection for bilateral knee pain, 
claimed as arthritis.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2003).  In addition, when certain 
statutorily-specified disabilities, such as arthritis, manifest to 
a compensable degree within a specified time period after service 
separation, service connection for such a disability will be 
presumed.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence regarding 
any matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are generally negative for 
any diagnosis of or treatment for arthritis, or any other joint 
disability of the knees.  His October 1945 service separation 
examination was negative for any abnormalities of the 
musculoskeletal system, including the knees.  However, the veteran 
has submitted the aforementioned personal statements from T.W., 
F.M.E., and C.B., all of whom served with him on active duty.  
They confirmed that the veteran experienced bilateral knee pain 
during his military service, and frequently had to "fall out" 
during marches and other physical activity.  According to the 
veteran's account, he did not seek in-service medical treatment 
for his knee pain.  

Immediately subsequent to service, the veteran has stated that he 
sought private medical treatment for bilateral knee pain; however, 
those treatment records are not available.  He was able to obtain 
a November 2003 written statement from A.W.M., who served as a 
nurse to Dr. E.L. in 1946.  Mrs. M. stated that in the spring of 
1946, the veteran sought medical treatment for knee pain, and was 
given shots in the knees.  She was unsure what medication was in 
the shots, and did not indicate any diagnosis of a knee 
disability.  

More recently, the veteran has received private medical care for 
bilateral knee pain.  The veteran underwent arthroscopic surgery 
of the right knee in July 1983.  Degenerative changes were noted 
at that time.  In 1991, the veteran was treated by the Rush 
Medical Group for bilateral knee pain.  A long history of 
degenerative joint disease of the right knee, with prior 
arthroscopy, was noted at that time.  A December 1991 x-ray of the 
knees confirmed joint space narrowing and degenerative changes.  
In January 1991, he had arthroscopy of the left knee, with good 
postoperative results.  A total right knee replacement was 
performed in December 1992.  2002 treatment records from S.T., 
M.D., confirm the veteran was seen for bilateral knee pain.  
Degenerative joint disease of the knees was diagnosed.  September 
2003 VA medical records confirm the veteran subsequently had total 
knee replacement of the left knee as well.  

In September 2003, the veteran underwent a VA medical examination 
of his knees.  The VA physician reviewed the veteran's medical 
records and noted the veteran's reported history of bilateral knee 
pain since service.  Physical examination confirmed the veteran 
was status post arthroscopic surgery bilaterally, with a 
subsequent December 1992 total knee replacement on the right and 
in March 2003 on the left.  Chronic inflammation of the left knee 
was also observed.  After examining the veteran and reviewing his 
medical history, the VA physician stated "it is impossible to 
determine without resorting to pure speculation whether the 
symptoms he had [during service] led to the osteoarthritis in both 
knees."  

After reviewing the entirety of the record, the Board finds that 
service connection for a bilateral knee disability is not 
warranted.  The veteran's service medical records, to include his 
October 1945 service separation examination, were negative for any 
diagnosis of or treatment for a bilateral knee disability.  
According to his August 2003 hearing testimony, he was never 
treated for his knee pain during service, but he did submit lay 
statements confirming his reported in-service pain.  He also 
submitted a statement from a nurse who confirmed he received 
injection treatment for his knees in 1946, following service.  
Nonetheless, the next record of knee treatment dates to 1983, more 
than 35 years after the veteran's service separation.  
Additionally, no medical expert has suggested a nexus between the 
veteran's current degenerative joint disease of the knees, 
necessitating total knee replacement, and his in-service knee 
pain.  Although private medical records note a "long history" of 
degenerative joint disease, no medical professional has suggested 
onset in 1946 or anytime prior.  When the veteran's medical 
history was reviewed by a VA examiner in 2003, the VA physician 
concluded "it is impossible to determine without resorting to pure 
speculation whether the symptoms he had [during service] led to 
the osteoarthritis in both knees."  Pure speculation or remote 
possibility are insufficient for the award of service connection.  
See 38 C.F.R. § 3.102 (2003).  While the veteran has submitted 
evidence of medical treatment of his knees in 1946, this evidence 
confirms only injections of the knees, with no accompanying 
diagnosis.  Therefore, it is impossible to determine if the 
veteran had developed arthritis, or any other disability, of the 
knees within a year of service separation.  

The veteran himself has alleged that his current bilateral knee 
disability began during military service.  However, as a 
layperson, his opinions regarding medical etiology and causation 
are not binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a bilateral knee 
disability, claimed as arthritis.  As a preponderance of the 
evidence is against the award of service connection, the benefit 
of the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to service connection for a bilateral knee disability, 
claimed as arthritis, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



